DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured for attachment to a vehicle” in claims 1, 8, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “configured for attachment to a vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no description of what structure is required of the backing layer to be considered configured for attachment to a vehicle. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2006/0158888 A1) in view of Odhner et al. (US 6,285,472 B1), Maltezos et al. (US 8,033,136 B2) and Nakama (US 5,612,102).
The term vehicular badge for ambient lighting in the claims is considered a manner of operating the article since the term states only an intended use or what the article does and does not impose any limiting structure on the claimed invention ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.).
Regarding claim 1, Wang discloses devices for decorating ([0026]) comprising a thin translucent polymeric sheet having a planar faceted exterior and interior surface (badge member) ([0031], [0028] and Figs. 1-5 and 12) connected to a back surface (non-specular, light scattering) ([0027] and [0031] which discloses the material as 
Wang does not specifically disclose the diffraction grating being on both the interior and exterior surface of the sheet.
Odhner discloses a curved surface element having at least two surfaces which are covered in holographic grating which diffract light (diffraction grating) to emit color to an observer (iridescent) (abstract and claim 1). The element is transparent (translucent) (col. 5, lines 19-20) and plastic (polymer) (col. 5, line 62, col. 6, line 20, col. 8, line 3 and claim 11) and may contain gratings on the interior and exterior surface (Odhner, col. 5, lines 14-20).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the diffraction film could be put on both the interior and exterior surface of the device in Wang as taught in Odhner to create different effects for the decorative element (Odhner, col. 5, lines 17-20).
Wang fails to disclose the claimed thickness or period of the grating.
Maltezos discloses a gemstone or other piece of jewelry which incorporates one or more diffractive optical elements to enhance the fire displayed by the gemstone (abstract) where the height of the grating is 20 to 1000 nm (col. 11, lines 21-25) and the period is 1 to 100 microns (col. 10, lines 28-40).
Nakama discloses an ornament composed of light transmissive material with a plurality of fine grooves in order to increase brilliancy, dispersion and scintillation effects (abstract) where diffraction of light occurs when the spacing between the fine grooves is 0.1 to 1000 microns (100 to 100,000 nm) (col. 1, lines 66-67).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diffraction grating structures in Wang in view of Odhner to have a height of 20 to 1000 nm as taught in Maltezos as a way to control the appearance of the color dominances of the fire of the article and brilliance (Maltezos, col. 11, lines 38-56 , col, 12, lines 19-54 and col. 13, lines 50-51) and a period as taught in Nakama as a known suitable period for diffraction grating to improve the appearance of an ornament (Nakama, col. 1, lines 7-12 and see Maltezos, col. 12, lines 29-34 and col. 13, lines 51-52 which discloses different optical effects achieved with varying the period and Wang, abstract which discloses desire to create special effects).
Regarding claim 4, Wang does not specifically disclose the cross-sectional shape of the grating. Maltezos discloses cross-sectional shapes which are sinusoidal (hillock) and saw-tooth (triangular) (col. 8, lines 32-34).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the cross-sectional shapes taught in Maltezos could be used in the element in Wang as known suitable shapes for diffraction grating (Maltezos, col. 8, lines 32-34).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Odhner, Mossberg and Nakama as applied to claim 1, and further in view of Yang (US Pub. 2015/0079375 A1).
Wang in view of Odhner, Maltezos and Nakama discloses the badge of claim 1 as discussed above. Wang does not disclose the element having a silicone composition.
Yang discloses a composition comprising poly(aliphatic ester)-polycarbonate copolymer, polysiloxane-polycarbonate copolymer, glass fibers (abstract) and further comprising silicone ([0093] or [0117]). Yang further discloses the glass fibers being present in the amount of 5 to 35 wt% where the combination of ingredients provides excellent impact durability and surface aesthetics ([0064]) and where the composition may be used to form an ornament ([0121]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the element in Wang to be made with the composition in Yang to have an element which has excellent impact durability and surface aesthetics (Yang, [0064]). 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Odhner, Maltezos and Nakama as applied to claims 1 above, and further in view of Mossberg (US 8,314,989 B1).
Regarding claims 5-7, Wang in view of Odhner, Maltezos and Nakama discloses the article of claim 1 but does not specifically disclose varied periods.
Mossberg discloses a diffraction grating having periodic special variation (col. 4, lines 15-32) and/or comprising sub-facets with distinct diffracting structures (abstract, col. 7, lines 10-18, col. 8, lines 21-24 and see Figs. 5A-5D, 9A-9C, 11, and 14 which provides examples of diffraction grating which varies between two and five discrete values or varies within a set of discrete values in one or more portions).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the spacing of the diffraction grating in Wang could vary according to the teachings in Mossberg to have a surface which achieves a specific desired optical effect (Mossberg, col. 4, lines 4-8 and col. 8, lines 27-30).
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odner et al. (US 6,285,472 B1) in view of Maltezos et al. (US 8,033,136 B2) and Nakama (US 5,612,102).
The term vehicular badge in the claims is considered a manner of operating the article since the term states only an intended use or what the article does and does not impose any limiting structure on the claimed invention ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.).
Regarding claim 8, Odner discloses a curved surface element having at least two surfaces (curved) which are covered in holographic grating which diffract light (diffraction grating) to emit color to an observer (iridescent) and where the pattern may be embossed (integral) in the surface (abstract and claim 9). The element is transparent (translucent) (col. 5, lines 19-20) and plastic (polymer) (col. 5, line 62, col. 6, line 20, col. 8, line 3 and claim 11). Odner further discloses a stem, loops, or filament (non-specular, light-scattering backing layer) within the bulb (applied to interior surface) which is used 
Odner fails to disclose the claimed thickness or period of the grating.
Maltezos discloses a gemstone or other piece of jewelry which incorporates one or more diffractive optical elements to enhance the fire displayed by the gemstone (abstract) where the height of the grating is 20 to 1000 nm (col. 11, lines 21-25) and the period is 1 to 100 microns (col. 10, lines 28-40).
Nakama discloses an ornament composed of light transmissive material with a plurality of fine grooves in order to increase brilliancy, dispersion and scintillation effects (abstract) where diffraction of light occurs when the spacing between the fine grooves is 0.1 to 1000 microns (100 to 100,000 nm) (col. 1, lines 66-67).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diffraction grating structures in Odhner to have a height of 20 to 1000 nm as taught in Maltezos as a way to control the appearance of the color dominances of the fire of the article and brilliance (Maltezos, col. 11, lines 38-56 , col, 12, lines 19-54 and col. 13, lines 50-51) and a period as taught in Nakama as a known suitable period for diffraction grating to improve the appearance of an ornament (Nakama, col. 1, lines 7-12 and see Maltezos, col. 12, lines 29-34 and col. 13, lines 51-52 which discloses different optical effects achieved with varying the period and Wang, abstract which discloses desire to create special effects).
Regarding claim 11
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the cross-sectional shapes taught in Maltezos could be used in the element in Odner as known suitable shapes for diffraction grating (Maltezos, col. 8, lines 32-34).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odhner in view of Mossberg and Nakama as applied to claim 8, and further in view of Yang (US Pub. 2015/0079375 A1).
Odhner in view of Maltezos and Nakama discloses the badge of claim 8 as discussed above. Odner does not disclose the element having a silicone composition.
Yang discloses a composition comprising poly(aliphatic ester)-polycarbonate copolymer, polysiloxane-polycarbonate copolymer, glass fibers (abstract) and further comprising silicone ([0093] or [0117]). Yang further discloses the glass fibers being present in the amount of 5 to 35 wt% where the combination of ingredients provides excellent impact durability and surface aesthetics ([0064]) and where the composition may be used to form an ornament ([0121]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the element in Odner to be made with the composition in Yang to have an element which has excellent impact durability and surface aesthetics (Yang, [0064]). 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odhner in view of Maltezos and Nakama as applied to claims 8 above, and further in view of Mossberg (US 8,314,989 B1).
Odhner in view of Maltezos and Nakama discloses the article of claim 8 but does not specifically disclose varied periods.
Mossberg discloses a diffraction grating having periodic special variation (col. 4, lines 15-32) and/or comprising sub-facets with distinct diffracting structures (abstract, col. 7, lines 10-18, col. 8, lines 21-24 and see Figs. 5A-5D, 9A-9C, 11, and 14 which provides examples of diffraction grating which varies between two and five discrete values or varies within a set of discrete values in one or more portions).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the spacing of the diffraction grating in Odner could vary according to the teachings in Mossberg to have a surface which achieves a specific desired optical effect (Mossberg, col. 4, lines 4-8 and col. 8, lines 27-30).

Allowable Subject Matter
Claims 3 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783